DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Allowable Subject Matter
Claims 1-20 are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of determining streaming media available to a client device based on geographic locations. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
The closest found prior art is listed below:
US 20200021661 A1, which discloses systems and methods for ensuring continued access to media of a playlist despite geographic content restrictions.

US 20080222705 A1, which discloses delivering geographically restricted content.
US 20090100003 A1, which discloses enabling access to a dynamic attribute associated with a service point.
US 20140189067 A1, which discloses eligibility for multiple client media streaming.
US 20150065172 A1, which discloses geographic area and category specific content sharing between mobile devices.
US 10257556 B2, which discloses streaming media authorization based on call signs.
US 20200374587 A1, which discloses geo-fencing of media content using distribution areas in a database.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446